Although the evidence was sufficient to present a question for the jury, still, as it was entirely circumstantial and disclosed no motive for the commission of the crime, the rulings should be carefully scrutinized to ascertain if other than proper proof was admitted to the defendant's prejudice.
The rights of the defendant were improperly invaded by proof of his declarations and what was said and done in his presence upon the night of his arrest. Under the circumstances disclosed, his declarations cannot be regarded so far voluntary as to justify their admission. He was surrounded by officers who were pressing him with questions on every hand, and who were demanding proof of him of various kinds, including the presentation and delivery of different articles of clothing, and all this without the slightest suggestion or intimation that he might decline to answer or furnish the other proof which was used against him. (People v. Kennedy, 159 N.Y. 346.) *Page 581 
The prosecution was allowed to prove the declarations of officers and the statements of the defendant's brother made at a time when the defendant was not only laboring under great mental excitement and might well have failed to comprehend what was passing around him, but also when he was practically in official custody. This proof included a statement by the police officer to the sheriff, "That's the man!" Permitting the People to prove that declaration in his presence was doubtless prejudicial to the defendant. It may have been understood by the jury as an assertion that the defendant committed the crime, and consequently, in the absence of any denial by him, as a tacit admission to that effect. Possibly the statement may have been intended otherwise by the officer, and yet from the proof the jury may have understood that it was an assertion of his guilt to which he made no response. It was plainly susceptible of that construction, especially in view of the circumstances and what was proved to have transpired at that time.
The evidence of these declarations and statements was incompetent and improper, being mere hearsay or the statements of the witness to a third person, unless made under circumstances such as would make them binding upon the defendant. The only ground upon which the admission of this evidence can be sustained is that the silence of the defendant amounted to an acquiescence in the statement made by the witness, and was, therefore, binding upon him. This is a rule which should be applied with careful discrimination. It is only where a defendant is in a position so that he is not only afforded an opportunity to act or speak, but where the circumstances are such as would naturally and properly call for some action or reply from persons similarly situated. If the circumstances do not naturally and properly call for such action or reply, the testimony is entirely improper. In this case it is difficult to see how it can be properly said that the defendant was required, or that he would naturally reply to the statements that were made in his presence and of which proof was given upon the trial under objection and exception. (People *Page 582 
v. Koerner, 154 N.Y. 355.) The burden of showing that the admission of this evidence was harmless was not upon the appellant. It rests with the respondent to show that it was harmless and could by no possibility have prejudiced the defendant. (People v. Koerner, supra; Greene v. White,37 N.Y. 405, 407; Stokes v. People, 53 id. 164, 183; People v.Greenwall, 108 id. 296, 303; People v. Corey, 148 id. 476, 494; People v. Strait, 154 id. 165, 171.)
I am of the opinion that many of the statements of the defendant, the declarations of his brother and the declarations and statements of the officers were improperly admitted in evidence, and constituted error for which the judgment should be reversed.
PARKER, Ch. J., O'BRIEN and LANDON, JJ., concur with HAIGHT, J., for affirmance; BARTLETT, J., concurs with MARTIN, J., for reversal; VANN, J., not voting.
Judgment of conviction affirmed.